Exhibit $600,000.00 September 24, 2007 Houston, Texas PROMISSORY NOTE PBT Capital Partners LLC, a Delaware limited liability company (hereinafter called "Maker"), for value received, promises and agrees to pay on or before the Maturity Date (as hereafter defined), to Standard Drilling, Inc., Inc., a Nevada corporation (hereinafter called "Payee"), in lawful money of the United States of America the principal sum of Six Hundred Thousand and NO/100 Dollars ($600,000.00), with no interest thereon prior to the Maturity Date (as hereinafter defined).Any amounts not paid when due shall accrue interest at the maximum non-usurious rate permitted by applicable federal or state law from time to time in effect (“Maximum Rate”). The balance of all owed under this Note shall be payable in full on December 31, 2007 (“Maturity Date”).If any amount owing under this Note is due and payable on a day that is not a business day, such payment shall instead be due and payable on the next succeeding business day. Maker has the right to prepay this Note in whole or in part at any time and from time to time without penalty. For Purposes of this Note, an "Event of Default" shall occur whenever: (a) default is made in the payment when due of any installment of principal on this Note, (b) Maker shall commence a voluntary case or other proceeding seeking liquidation, reorganization or other relief with respect to itself or its debts or other liabilities under any bankruptcy, insolvency or other similar law now or hereafter in effect, and (c) an involuntary case or other proceeding shall be commenced against Maker which seeks liquidation, reorganization or other relief with respect to Maker or its debts or other liabilities under any bankruptcy, insolvency or other similar law now or hereafter in effect and such involuntary case or other proceeding shall remain undismissed for a period of 90 days. If an Event of Default shall occur, the holder hereof may, at the option of the holder, without demand, notice, or presentment, declare the entire unpaid principal balance of this Note, together with all accrued unpaid interest thereon, to be due and payable immediately.Upon any such declaration, the principal of this Note and all accrued interest shall become and be immediately due and payable, and the holder hereof may thereupon proceed to protect and enforce the obligations of the Maker hereunder by suit in equity, by action of law, or by other appropriate proceedings, whether for specific performance (to the extent permitted by law) of any covenant or agreement contained herein or in aid of the exercise of any power granted herein, or proceed to enforce the payment of this Note or to enforce any other legal or equitable right of the holder hereof. Maker agrees to pay all reasonable costs and expenses (including attorneys' fees and expenses) expended or incurred by Payee in connection with the enforcement of this Note and collection of any sums due hereunder. It is the intention of Maker and Payee to conform strictly to applicable usury laws.
